Case 1:20-cv-02300-JPH-MJD Document 6 Filed 09/14/20 Page 1 of 2 PageID #: 41




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

COLLEEN GORDON,                              )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )   No. 1:20-cv-02300-JPH-MJD
                                             )
EVAN TUNIS,                                  )
E & M GLOBAL INSURANCE,                      )
ETS INSURANCE SOLUTIONS, INC.,               )
                                             )
                          Defendants.        )

                             ORDER ON JURISDICTION

      Plaintiff Colleen Gordon has filed a complaint alleging diversity

jurisdiction over this matter. Dkt. 1. For the Court to have diversity

jurisdiction, the amount in controversy must exceed $75,000, exclusive of

interest and costs, and the litigation must be between citizens of different

states. 28 U.S.C. § 1332(a). The citizenship of an individual is not based on

where the individual resides, but on where the individual is a citizen. Hunter v.

Amin, 583 F.3d 486, 491 (7th Cir. 2009). And a corporation is a citizen of any

state in which it is incorporated and of the state in which it has its principal

place of business. 28 U.S.C. § 1332(c)(1); see Smoot v. Mazda Motors of Am.,

Inc., 469 F.3d 675, 676 (7th Cir. 2006).

      Here, Ms. Gordon's complaint does not identify the citizenship of

Defendant Evan Tunis. See dkt. 1 at 2. And while it states that Defendants E

& M Global Insurance and ETS Insurance Company are corporations, it does

not identify either company's principal place of business. Id. at 1–2. A federal


                                         1
Case 1:20-cv-02300-JPH-MJD Document 6 Filed 09/14/20 Page 2 of 2 PageID #: 42




court always has the responsibility to ensure it has jurisdiction. Hukic v.

Aurora Loan Servs., 588 F.3d 420, 427 (7th Cir. 2009). The Court's obligation

includes knowing the details of the underlying jurisdictional allegations. See

Evergreen Square of Cudahy v. Wis. Hous. and Econ. Dev. Auth., 776 F.3d 463,

465 (7th Cir. 2015).

      Therefore, the Court ORDERS Ms. Gordon to file a jurisdictional

statement by October 16, 2020, addressing the issues identified in this order.

SO ORDERED.

Date: 9/14/2020




Distribution:

Denise M. Clark
CLARK LAW GROUP, PLLC
dmclark@benefitcounsel.com




                                        2
